DETAILED ACTION
This office action is in response to communications filed on November 1, 2021, concerning application number 16/609,317.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on November 1, 2021, with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amendment to the claims include newly added claim limitations on independent claims. Iqbal discloses the newly added claim limitations.
Status of Claims
Amendment to the Claims were filed on November 1, 2021.
Claims 1-18 are currently pending.
Information Disclosure Statement
The information disclosure statements filed on November 15, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal et al. (US 4,915,347, hereinafter “Iqbal”).
Regarding Claim 1, Iqbal discloses a sanitary valve (20) for insertion into a fitting (12, 15), the sanitary valve comprising: a valve housing (21), insertable into a fitting and configured to house, a main valve (34, 36) which has a movable diaphragm (34), a pilot valve (56) by which the main valve is actuatable (col. 3 lines 57-60), and a valve tappet (57) by which a position of the diaphragm is predefinable by a setting of the valve tappet of the pilot valve (col. 3 lines 57-60), wherein the valve housing comprises a portion configured as a tube securing means (threaded connection between tube 24 and housing inflow opening 22), to which a tube (24) is adapted to be directly attachable and which is assigned to an inflow opening (22) of the valve housing, formed on the valve housing.

    PNG
    media_image1.png
    487
    671
    media_image1.png
    Greyscale

IQBAL – ANNOTATED FIGURE 2
Regarding Claim 2,
Regarding Claim 3, Iqbal discloses an adjustment device part (solenoid assembly 50) and a clamping device (12) by which the valve housing (21) and the adjustment device part are connected to each other (fig. 2 illustrates an adjustment device part 50 to valve housing 21).
Regarding Claim 4, Iqbal discloses the tube securing means (threaded connection between tube 24 and housing inflow opening 22) has a maximum external diameter which is smaller than a maximum external diameter of a bearing element (ann. fig. 2) formed or mounted on the valve housing (21) and with which the valve housing adapted to bear on a through-opening (ann. fig. 2) in a wall (15) of the fitting (12, 15), and the maximum external diameter of the tube securing means is configured to be smaller than a clear internal diameter of the through-opening (ann. fig. 2).
Regarding Claim 5, Iqbal discloses the tube securing means (threaded connection between tube 24 and housing inflow opening 22) has an outer thread (threads on threaded connection of tube 22) for attachment of a corresponding inner thread (threaded connection of securing sleeve 48 for inflow pip 24) of a securing sleeve (48) of the sanitary valve (20) that is adapted to be connected to a tube (24).
Regarding Claim 6, Iqbal discloses a mouthpiece secured directly on the mouthpiece securing means (threaded connection between outflow opening 23 to faucet outlet 26), wherein the sanitary valve (20) is adapted to be inserted in a valve-receiving space (18) of the fitting (12, 15) and is adapted to be fixed on the fitting by the mouthpiece secured on the mouthpiece securing means.
Regarding Claim 12, Iqbal discloses at least one fixing element (step in valve housing 21) having a maximum external diameter that is configured such that the sanitary valve (20), in a state when inserted into the fitting (12, 15), is fixed in a radial direction, with the at least one fixing element being configured to bear on an inner wall (ann. fig. 2) of a valve-receiving space (ann. fig. 2), such that the sanitary valve (20) is adapted to be inserted into the fitting.
Regarding Claim 13, Iqbal discloses the movable diaphragm (34) closes a pressure chamber (48) which is configured between the valve housing (21) and an adjustment device part (solenoid assembly 
Regarding Claim 17, Iqbal discloses the at least one fixing element (26) is formed by at least one of a clamping device (12) by which the valve housing (21) and an adjustment device part (solenoid assembly 50) are connected to each other or by a bearing element (ann. fig. 2) formed or mounted on the valve housing (21) and with which the valve housing (21) adapted to bear on a through-opening (ann. fig. 2) in a wall (ann. fig. 2, inner wall) of the fitting.
Regarding Claim 18, Iqbal discloses sanitary valve (20) for insertion into a fitting (12, 15), the sanitary valve comprising: a valve housing (21), insertable into the fitting and configured to house: a main valve (34, 36) which has a movable diaphragm (34), a pilot valve (56) by which the main valve is actuatable, a valve tappet (57) by which a position of the diaphragm is predefinable by a setting of the valve tappet of the pilot valve, wherein the valve housing comprises a portion configured as at least one of; a mouthpiece securing means (threaded connection between outflow opening 23 to faucet outlet 26) or a jet regulator securing means assigned to an outflow opening of the valve housing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 4,915,347, hereinafter “Iqbal”) in view of Schmitz et al. (DE 102015114062, hereinafter “Schmitz”, Machine Translation).
Regarding Claim 7,
Schmitz teaches a jet regulator is arranged between a mouthpiece and an outflow opening (jet regulator 6 as it is as an item in 12 is shown comprises a receiving housing 6.1 which at his the fastening nut 2 opposite end with a retracted paragraph 6.2 is provided, creating a through hole 6.5 is trained. In the receiving housing 6.1 is a perforated disc 6.6 used, which with through holes 6.7 is provided. On the mounting nut 2 facing side has the jet regulator 6 a receiving hole 6.3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the valve housing, as disclosed by Iqbal, by including a jet regulator, as taught by Schmitz, for the purpose of reducing water consumption by providing a flow regulator or throttling device in the direction of water flow. The water flow rate becomes independent of the particular water pressure.
Regarding Claim 8, Iqbal discloses the mouthpiece (26) has an inner thread and the valve housing (21) at the outflow opening (23) has a corresponding outer thread (as illustrated in ann. fig. 2.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 4,915,347, hereinafter “Iqbal”) in view of Paterson et al. (US 7,445,024 hereinafter “Paterson”). 
Regarding Claim 9, Iqbal discloses at least one of a channel (valve seat 30 opening) configured to be closed toward the fitting (12, 15) or a pressure chamber (46) configured to be closed toward the fitting formed through the valve housing (21) and the adjustment device part (solenoid assembly 50), such that there is adapted to be no contact between the fitting (2) and a liquid flowing through the sanitary valve (20).
Ibqal substantially discloses the invention as claimed, except there is no contact between the fitting and a liquid flowing through the sanitary valve.
Paterson teaches there is no contact between the fitting (14) and a liquid flowing through the sanitary valve (fig. 6)(fluid flows from valve housing 416, and exits through discharge pipe 512).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the outflow from the valve housing to the fitting, as disclosed by Ibqal, by adding a discharge hose from a valve housing outflow port to a fitting’s discharge, as taught by Paterson, for the purpose of preventing corrosion between a fluid flowing through a sanitary valve and a fitting. This allows prevents a fitting from becoming hot to the user’s touch and prevents burns when hot water is used.
Regarding Claim 14, Iqbal discloses the method comprising connecting a tube (24) directly to the valve housing (21) by connecting an attachment element of the tube to the tube securing means (threaded connection between tube 24 and housing inflow opening 22).
Ibqal substantially discloses the invention as claimed, except a direct contact between the fitting and a stream of liquid is prevented, ere is no contact between the fitting and a liquid flowing through the sanitary valve.
Paterson teaches there is no contact between the fitting (14) and a liquid flowing through the sanitary valve (fig. 6)(fluid flows from valve housing 416, and exits through discharge pipe 512).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the outflow from the valve housing to the fitting, as disclosed by Ibqal, by adding a discharge hose from a valve housing outflow port to a fitting’s discharge, as taught by Paterson, for the purpose of preventing corrosion between a fluid flowing through a sanitary valve and a fitting. This allows prevents a fitting from becoming hot to the user’s touch and prevents burns when hot water is used.
Regarding Claim 15, Iqbal discloses connecting the tube (24) to the valve housing (21) before the sanitary valve (20) is inserted into a valve-receiving space of a fitting (12, 15).

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 4,915,347, hereinafter “Iqbal”) in view of Ye et al. (CN 201610597641, hereinafter “Ye”, machine language translation).
Regarding Claim 10, Iqbal substantially discloses the invention as claimed, except the clamping device is comprised of two parts which each include a coupling element and a corresponding mating coupling element for receiving the coupling element of the other part, as a result of which the two parts are couplable to each other.
Ye teaches a clamping device (ann. fig. 11) is comprised of two parts (ann. fig. 11) which each include a coupling element (ann. fig. 11) and a corresponding mating coupling element (ann. fig. 11) for receiving the coupling element of the other part (second part, ann. fig. 11), as a result of which the two parts are couplable to each other.

    PNG
    media_image2.png
    693
    529
    media_image2.png
    Greyscale

YE – ANNOTATED FIGURE 11
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the main valve and pilot valve to the adjustment device part, as disclosed by Iqbal, with a clamping device that has a first part and a second part that are coupled together with teeth, as taught by Ye, for the purpose of firmly press two parts together and form a snap-fit bayonet.
Regarding Claim 11, Ye teaches the clamping device (ann. fig. 11) has two parts (ann. fig. 11) which are connectable to each other and which, in an assembled position, form a hollow cylinder that encloses and firmly connects the valve housing (55) and the adjustment device part (ann. fig. 11) at least in a coupling region (coupler, ann. fig. 11).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the main valve and pilot valve to the adjustment device part, as disclosed by Iqbal, with a clamping device that has a first part and a second part that are coupled together with teeth, as taught by Ye, for the purpose of firmly press two parts together and form a snap-fit bayonet.
Regarding Claim 16, Iqbal substantially discloses the invention as claimed, except clamping device permits a firm connection of the valve housing and of the adjustment device part outside the fitting.
Ye teaches clamping device (ann. fig. 11; first and second coupling elements) permits a firm connection of the valve housing (55) and of the adjustment device part (ann. fig. 11) outside the fitting (faucet body).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the main valve and pilot valve to the adjustment device part, as disclosed by Iqbal, with a clamping device that has a first part .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753